DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 62/738601 filed 9/28/2019.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/9/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JUSTIN EPSTEIN (76060) on 12/10/2021.
The application has been amended as follows: 

(Currently Amended) A method for effecting network classification, comprising:
generating, based on network topology information for a network, a network connectivity graph representative of the network, wherein the network connectivity graph comprises a plurality of nodes interconnected by a plurality of edges;
assigning network device roles to at least a portion of the plurality of nodes based on at least a portion of the plurality of edges and a set of network device classification heuristics, wherein assigning the network device roles, comprises:
partitioning a subset of the plurality of nodes into a set of management nodes and a set of non-management nodes;
identifying, from the set of management nodes, a first set of network devices belonging to a first class of network devices;
identifying, from the set of non-management nodes, a second set of network devices suitable as candidates for a second class of network devices;
identifying, based on the second set of network devices and from a first set of role-unidentified nodes comprising the plurality of nodes excluding nodes representative of the first and second sets of network devices, a third set of network devices suitable as candidates for the first class of network devices; and
assigning, to a first set of logical groups, a first set of role-confirmed network devices comprising the first set of network devices, at least a portion of the second set of network devices, and at least a portion of the third set of network devices; and
performing a service action based on the network device roles.
(Canceled)

1, wherein partitioning the subset of the plurality of nodes, comprises:
for each node of the plurality of nodes:
identifying a set of connections associated with the node;
identifying, from the set of connections, a number of management connections (NMC) and a number of non-management connections (NNC); and
assigning a network device role tag to the node based on the NMC and the NNC.
(Original) The method of claim 3, wherein the network device role tag assigned to the node comprises a non-management network device tag based on the NMC matching one and the NNC exceeding one.
(Original) The method of claim 3, wherein the network device role tag assigned to the node comprises a management network device tag based on the NMC exceeding one and the NMC exceeding the NNC.
(Currently Amended) The method of claim [[2]] 1, wherein identifying the first set of network devices, comprises:
for each node of the set of management nodes:
identifying a set of connections associated with the node;
seeking a multi-chassis link aggregation group (MLAG) connection from the set of connections;
making a determination that at least one MLAG connection has been identified; and
assigning, based on the determination and to the node, a network device role tag associated with the first class of network devices.

1, wherein identifying the second set of network devices, comprises:
for each node of the set of non-management nodes:
identifying a set of connections associated with the node;
identifying a cardinality for the set of connections;
making a determination that the cardinality is less than a threshold cardinality value; and
assigning, based on the determination  and to the node, a network device role tag associated with a candidate for the second class of network devices.
(Currently Amended) The method of claim [[2]] 1, wherein identifying the third set of network devices, comprises:
for each node of the first set of role-unidentified nodes:
identifying a set of connections associated with the node;
seeking, from the set of connections, a connection to a candidate for the second class of network devices;
making a determination that at least one connection to a candidate for the second class of network devices has been identified; and
assigning, based on the determination and to the node, a network device role tag associated with a candidate for the first class of network devices.
(Currently Amended) The method of claim [[2]] 1, wherein assigning the network device roles, further comprises:
identifying, based on the first set of role-confirmed network devices and from a second set of role-unidentified nodes comprising the plurality of nodes excluding nodes representative of the first, second, and third sets of network devices, a fourth set of network devices suitable as candidates for a third class of network devices; and
assigning, to a second set of logical groups, a second set of role-confirmed network devices comprising the first set of role-confirmed network devices and at least a portion of the fourth set of network devices.

for each node of the second set of role-unidentified nodes:
identifying a set of connections associated with the node;
seeking, from the set of connections, a connection to a network device belonging to the first class of network devices;
making a determination that at least one connection to a network device belonging to the first class of network devices has been identified; and
assigning, based on the determination and to the node, a network device role tag associated with a candidate for the third class of network devices.
(Original) The method of claim 9, wherein assigning the network device roles, further comprises:
identifying, based on the second set of role-confirmed network devices and from a third set of role-unidentified nodes comprising the plurality of nodes excluding nodes representative of the first, second, third, and fourth sets of network devices, a fifth set of network devices suitable as candidates for a fourth class of network devices; and
assigning, to a third set of logical groups, a third set of role-confirmed network devices comprising the second set of role-confirmed network devices and at least a portion of the fifth set of network devices.


for each node of the third set of role-unidentified nodes:
identifying a set of connections associated with the node;
seeking, from the set of connections, a connection to a network device belonging to the third class of network devices;
making a determination that at least one connection to a network device belonging to the third class of network devices has been identified; and
assigning, based on the determination and to the node, a network device role tag associated with a candidate for the fourth class of network devices.
(Original) The method of claim 1, wherein performing the service action comprises generating a delta assessment between expected network device roles associated with an expected network connectivity graph and the network device roles associated with the network connectivity graph.
(Original) The method of claim 1, further comprising:
prior to performing the service action:
tagging, based on the network device roles, each endpoint of the at least portion of the plurality of edges as an uplink, a downlink, or a peer-link,
wherein performing the service action is further based on tags assigned to the endpoints. 


generate, based on network topology information for a network, a network connectivity graph representative of the network, wherein the network connectivity graph comprises a plurality of nodes interconnected by a plurality of edges;
assign network device roles to at least a portion of the plurality of nodes based on at least a portion of the plurality of edges and a set of network device classification heuristics, wherein assigning the network device roles, comprises:
partitioning a subset of the plurality of nodes into a set of management nodes and a set of non-management nodes;
identifying, from the set of management nodes, a first set of network devices belonging to a first class of network devices;
identifying, from the set of non-management nodes, a second set of network devices suitable as candidates for a second class of network devices;
identifying, based on the second set of network devices and from a first set of role-unidentified nodes comprising the plurality of nodes excluding nodes representative of the first and second sets of network devices, a third set of network devices suitable as candidates for the first class of network devices; and
assigning, to a first set of logical groups, a first set of role-confirmed network devices comprising the first set of network devices, at least a portion of the second set of network devices, and at least a portion of the third set of network devices; and
perform a service action based on the network device roles.
(Canceled)

15, comprising computer readable program code further directed to assigning the network device roles, which when executed by the computer processor, further enables the computer processor to:
identify, based on the first set of role-confirmed network devices and from a second set of role-unidentified nodes comprising the plurality of nodes excluding nodes representative of the first, second, and third sets of network devices, a fourth set of network devices suitable as candidates for a third class of network devices; and
assign, to a second set of logical groups, a second set of role-confirmed network devices comprising the first set of role-confirmed network devices and at least a portion of the fourth set of network devices.
(Original) The non-transitory CRM of claim 17, comprising computer readable program code further directed to assigning the network device roles, which when executed by the computer processor, further enables the computer processor to:
identify, based on the second set of role-confirmed network devices and from a third set of role-unidentified nodes comprising the plurality of nodes excluding nodes representative of the first, second, third, and fourth sets of network devices, a fifth set of network devices suitable as candidates for a fourth class of network devices; and
assign, to a third set of logical groups, a third set of role-confirmed network devices comprising the second set of role-confirmed network devices and at least a portion of the fifth set of network devices.
(Original) The non-transitory CRM of claim 15, wherein performing the service action comprises generating a delta assessment between expected network device roles associated with an expected network connectivity graph and the network device roles associated with the network connectivity graph.


prior to performing the service action:
tag, based on the network device roles, each endpoint of the at least portion of the plurality of edges as an uplink, a downlink, or a peer-link,
wherein performing the service action is further based on tags assigned to the endpoints.



REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance: Independent claims 1, 15 all comprise (or are significantly similar to), among other things, generating, based on network topology information for a network, a network connectivity graph representative of the network, wherein the network connectivity graph comprises a plurality of nodes interconnected by a plurality of edges; assigning network device roles to at least a portion of the plurality of nodes based on at least a portion of the plurality of edges and a set of network device classification heuristics, wherein assigning the network device roles, comprises: partitioning a subset of the plurality of nodes into a set of management nodes and a set of non-management nodes; identifying, from the set of management nodes, a first set of network devices belonging to a first class of network devices; identifying, from the set of non-management nodes, a second set of network devices suitable as candidates for a second class of network devices; identifying, based on the second set of network devices and from a first set of role-unidentified nodes comprising the plurality of nodes excluding nodes representative of the first and second sets of network devices, a third set of network devices suitable as candidates for the first class of network devices; and assigning, to a first set of logical groups, a first set of role-confirmed network devices comprising the first set of network devices, at least a portion of the second set of network devices, and at least a portion of the third set of network devices; and performing a service action based on the network device roles. The remaining dependent claims further limit the invention.

This is a first action allowance so Examiner supplements the record. Examiner found Claim 1 as originally presented obvious over Jubran (US Pub. 2016/0156522) largely in agreement with the findings of the submitted PCT Written Opinion. Examiner thinks that the usage in the 
Examiner next considered Claim 2, which Claims 3-12 directly or indirectly depend upon. Notably, Claim 2 requires separating devices into management and non-management nodes, where the management nodes are placed into a first class, non-management nodes are placed into a second class, and “from a first set of role-unidentified nodes comprising the plurality of nodes excluding nodes representative of the first and second sets of network devices, a third set of network devices suitable as candidates for the first class of network devices.” The method then calls for assigning the first set, at least a portion of the second set, and at least a portion of the third set of device to a logical group set. A search returned no reference which Examiner adequately found to be the basis of an obviousness rejection for this subject matter.
Examiner was concerned about the term “suitable as candidates” because that may be construed as an indefinite descriptor, but the specification provides that candidates can be determined as suitable using several methods (see Spec-as-published para. 90-92, 104-106). Examiner views this as sufficient to render the scope definite, but notes the concern for the record.
No other 101 or 112 rejections were considered proper.
Examiner contacted Counsel, seeking to move Claims 2 and 16 into 1 and 15. Counsel agreed. Claims are amended as above and all claims are allowed. Examiner cites Kapur (2020/0106664), which was filed on the same date by different applicants, as relevant evidence of the level of skill in the art. Other art Examiner found relevant was Nadaf (2015/0188774) and Shih (2019/0052538) which includes determining management ports.



CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 830-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.